Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 10/28/2019.   
Claims 1-10 are pending and are presented for examination.  

Specification
Title:  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 10 is objected to because of the following informalities: 
Claim 10 recites “the slot”.  “10. The motor of claim 3, wherein a width of an inlet of the slot decreases toward a lower side thereof.”   
	Said “slot” is first discussed in claim 4.   It might be typo-error of the claim 10 dependent to claim 4.  It should be corrected.  
	Otherwise, it is rejected under 35 USC 112 (second).  It is vague and indefinite.  There is insufficient antecedent basis for this limitation in the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over EBM WERKE (DE 20212273 U1, IDS, see English translation from EP office) in view of Uchitani et al (US 20070145838 A1).   
As for claim 1, EBM WERKE discloses a motor comprising: 
a stator (“stator”, 2, 4, 6) [0038]; 
a busbar (16, 18) [0040] disposed (radially) above the stator; and 
a wire assembly (10, Fig. 2) [0040] connected to the busbar, 
wherein the wire assembly includes a grommet (20) [0049], a cable (14) of which a part is disposed inside the grommet, and a first terminal (first one of 44, Figs. 7-8) connected to the cable, 
the first terminal includes a connecting end portion (see U shaped end portion in Figs. 7-8), 

the extension includes an insert hole (22, Fig. 7) formed to pass through from a lower surface of the extension to an upper surface of the extension, and 
the connecting end portion is disposed inside the insert hole (Fig. 7-8). 
EBM WERKE failed to teach a rotor disposed inside the stator; a shaft coupled to the rotor.   
Uchitani discloses a motor, wherein a rotor (2, Fig. 1) disposed inside the stator (3); a shaft (21) coupled to the rotor.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have inner rotor as claimed for fan blower.  Inner rotor motor is known to have a small moment of inertia as rotor diameter is smaller in case of outer rotor motor. 

As for claim 2, EBM WERKE as combined discloses the motor of claim 1, wherein: the busbar (16, 18) includes a second terminal (30, Figs. 1, 5); and the first terminal and the second terminal are insertion-coupled (inserted into the 38 and 8 respectively).
As for claim 9, EBM WERKE as combined discloses the motor of claim 1, wherein an upper surface or a lower surface of the insert hole includes a sidewall having an inclined shape (figures show small round edge). 

Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kombowski et al (WO 2016165705 A1, IDS, see co-application US 20180123420 A1 for English) in view of Kavalsky (US 20080252160 A1).  
As for claim 1, Kombowski discloses a motor comprising: 
a stator (4) [0082]; 
a rotor (6) [0084]; 
a busbar (17, Figs. 8-11, etc.) disposed above the stator; and 
a wire assembly (10, 11) connected to the busbar, 
wherein the wire assembly includes a grommet (12), a cable (31) [0109] of which a part is disposed inside the grommet (Figs. 8, 17-20), and 
a first terminal (refer 33, Fig. 16-20) connected to the cable, 
the first terminal includes a connecting end portion (33, 34), 
the grommet includes a body (narrow entrance portion, Figs. 3-6, 9-11, 16, 18-20) having the cable therein and an extension (wide portion, Figs. 3-6, 9-11, 16, 18-20) extending from the body and having the first terminal therein, 
the extension includes an insert hole (18) [0096] formed to pass through from a lower surface of the extension to an upper surface of the extension, and 
the connecting end portion is disposed inside the insert hole [0070]. 
Kombowski failed to disclose a rotor disposed inside the stator; a shaft coupled to the rotor.  
Kavalsky discloses (Fig. 1) a motor, wherein a rotor (15) disposed inside the stator (16); a shaft (20) coupled to the rotor.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to 

As for claim 2, Kombowski as modified teaches the motor of claim 1, wherein: the busbar (17) includes a second terminal (e.g., connection end, Figs. 8-9, 11); and the first terminal and the second terminal are insertion-coupled (each of them with respect to grommet 12). 
As for claim 8, Kombowski as modified teaches the motor of claim 1, and Kavalsky further teaches comprising a sensing magnet (19) coupled to the shaft (18), wherein a front surface of extension portion (5, Figs. 6-10) of grommet (with respect to Kombowski) is a curved surface, and a radius of a curvature of the front surface of the extension is greater than an outer diameter of the sensing magnet (Fig. 10 best show plate 5 is outside of magnet 19). 

Allowable Subject Matter
Claims 3-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 

Kondo et al (US 20150187462 A1) discloses a motor, wherein a rotor (64, Figs. 7-9) disposed inside the stator (62); a shaft (64B) coupled to the rotor.  
TANABE et al (US 20110215658 A1).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/JOHN K KIM/           Primary Examiner, Art Unit 2834